Per Curiam.

Appellant’s contentions here essentially relate to procedural matters in connection with discovery before the referee and do not dispute his findings, as adopted by the court below. Appellee complied with his duty of making copies of public records available to appellant under R.C. 149.43(B). The procedural questions raised by appellant are moot inasmuch as he received the records sought by this mandamus action.
For the foregoing reasons, the judgment of the court of appeals, denying the writ of mandamus, is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.